internal_revenue_service national_office technical_advice_memorandum date number release date third party contact none index uil no case mis no tam-136223-03 cc psi b08 director taxpayer's name taxpayer's address taxpayer's identification no no conference held legend taxpayer on date the internal_revenue_service irs issued ruling with respect to the operations of taxpayer that technical_advice_memorandum tam concerned the excise_tax imposed on the amount_paid for the air transportation of persons by sec_4261 of the internal_revenue_code in accordance with section dollar_figure of revproc_2003_2 2003_1_irb_76 the irs is withdrawing the ruling effective date under that revenue_procedure the taxpayer may rely on a tam until withdrawn caveats a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent under sec_6110 names addresses and identifying numbers have been deleted
